Title: To George Washington from Lund Washington, 29 October 1775
From: Washington, Lund
To: Washington, George

 

Dr Sir
Mount Vernon Octbr 29th 1775

On Sunday last I got three Letters from you dated the 2d 7th and 9th of Octbr—Mrs Washington haveing the week before set off for new kent, I on monday sent Tom Down with your letters to her, I expect her home Imediately, as she has often declared she woud go to the Camp if you woud permit her—I wrote to Colo. Mason Relative to the Stopg the Navagation of Potowmack—& went my self to Alexandria and there spoke to the several Gentlemen about it, all agreed something shoud be done I urged the Necessity of seting about it immediately.
Mr Milner came here on Fryday with a Letter from you dated the 12th with others for your Brothers & Colo. Lewis; he said as he was desire’d to send them by Express, not meeting with one readily he brought them him self, I went immediately down to Colo. mason, told him what you had wrote & shew’d him the Letter relative to Connolly, which he desire’d he might be permited to send immediately down to the Committee of Safety—I let him have it—he said in Consequence of my writeg to him on the monday before, he had wrote to several of Committee & others of Charles Cty maryland about it—all agree something shoud be done—Lower Cedar Point is the narrowest part of the Channel and a proper place for erectg a Battery but the Water is 16 or 18 fathom Deep and a very Strong tide, they think it cannot be done there, maryland point, the Channel is narrow and 18 feet water but far from the Shore—Indian Head is lookd upon to be the Best place—but it secures too small a part of the River—I proposed that some person shoud immediately go and sound the different parts, and that woud end the despute where was the best place, as I had remember’d to hear Captn Boucher say he woud undertake with 3 Ships to stop the Channel so that no ship of Force coud get up the River, I propose’d he shoud be immediately sent to and Consulted upon it, but whether he has been apply’d to or not I cannot tell—I shall urge the Matter & do all in my Power to prevail upon the people to set about a worck of the kind, I propose’d to send to Philadelphia for some person who understood Buildg the Cheveaux de Frieze so that we might not be at a loss about it—I shall go to Alexandria to morrow & by the next post shall inform

you what has been done in it or whether any thing will be done at all. In my last letters I told you Mrs Washington had packd all your papers with your Books of Ac[coun]ts in a Trunk—the day before she left home which Trunk I intended to send to Captn mcCartys—I told her She shoud be carefull to tie the papers in Bundles & put them carefully in, so that they might not be in any great confusion hereafter when they come to be open’d—I suppose they are so, she chose to put them up her self, whether she has put the whole of your papers in that Trunk or not I cannot say, she left me the Key of your Study that I might if absolutely necessary, secure what ever was left there, but whether that Desk contains papers of Consequence or not I cannot tell—nor shall I look into any part of it, or in any other part of the Studdy, without her being present, unless I find it absolutely necessary to do it, but so soon as she returns, I will indeavour with her to put every thing in the best order I can, and take some method of haveg them secured—you may be assure’d I will do every thing in my powr to, not only secure your papers, but every other Valuable thing that can be save’d even at the risque of my Life, if necessary, I desired her when she went down to Speak to Mr Mercer or Colo. Tayloe, what was to be done with Colo. mercers papers, as some people have applyd to me about there Bonds—John West applyd to me for payment in part of a Bond of yours to him of £100 which was due in Septmbr he pressd hard for 40£ said he coud not send his people over the Mountains without it—I let him have it, Mr Harper a few Days past presented me your note of Hand for £50. and wanted the money—Mr Wilson Says he has your assumt for £26 on Ac[coun]t of Lanphier which was to be paid this Month—some of these people must go without money for I cannot tell where to find it—Bishup is pressg for money as he shall be destressd for want of it—by mrs Washington I will send you an Ac[coun]t of the different sums I have paid since you went away and what I have recieved, that you may judge how things are going on—Simpson has had no money yet, no person haveing come for it—by Mr Harrison I sent you a Letter which I had just recieved from Cleveland—which is all I am able to inform you about him, two or three Nights past Dr Craiks two negroe men that he sent over the mountain came here in there way home—they say the worck

which they have done upon the Drs Land is Value’d to so much as will save it from forfeiture—that Cleveland is Still at worck & expects to save the whole of the Land this fall—the Doctors Servts are all lost but one—that Val. Crawford was at his mothers and was comeg down immediately they believe he had Letters for me—from the Ac[coun]ts I get from you and what we are dayly haveing here—it looks like lost labour to keep on with our Building—for shoud they get Burnt it will be provoking—but I shall keep on until I am directed to the contrary by you—I am much at a loss what to do about grindg up our wheat—Colo. Lewis wrote me the other day he intended to grind his. Dr Jenifer was here the other day gave me a Letter from Jenifer Adam offerg 2000 Wt of Tobacco Rent for that Land, on Ac[coun]t of his Sisters, I wrote to him, acquaintg him of What I had heard relative to his sellg Timber off the Land all the Summer—I also wrote to Mr Stone about the Deeds—Jennifer said he was expected in Portobacco every day, comeg to Carry his wife to Philadelphia—Jenifer Promised to speak to him and press him to have the Matter finally Setled before he left the Neighbourhood, as also to inform me when he came, that I might if I chose come & see him. Colo. Mason has been sick ever since he came from the Convention, he looks very badly, he is quite wore out in appearance—he seems to be much desturbd that he is not able to attend the Committee of Safety—I wish he was well, we want him much, & shall miss him if it pleases God to take him out of this World. I think 50 men well Arm’d might prevent 200 from burng Mt Vernon Situated as it is, no way to get to it but up a Steep hill, and if I remember right General Gates told me it could not be done by the Shipg. I wish I had the musquets—I woud endeavour to find the men Black or White, that woud at least make them pay dear for the attempt—I have never considerd much about makeg of Salt Peter nor have I had much time upon my hands since the rect of your Letter wherein it is mention’d—but I will consider it & write to you hereafter about it. Tom who I sent down to Mrs Washington is not returnd I expected him up this day, this Letter will go to Philadelphia by Mr Milner Who sets off tomorrow Morning—Custis & his Wife went down with Mrs Washington—The people are rather better than when I wrote last—Knowles is

well—Webster sick—John Barry is Dead. Am Dr Sir your Affectionate Servt

Lund Washington

